
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 607
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Larsen of
			 Washington (for himself, Ms. Herrera
			 Beutler, Mrs. McMorris
			 Rodgers, Mr. Dicks,
			 Mr. McDermott,
			 Mr. Reichert,
			 Mr. Smith of Washington, and
			 Mr. Hastings of Washington) submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Congratulating Western Washington
		  University on winning its first Division II NCAA National Basketball Title in
		  the school’s 110-year history.
	
	
		Whereas on March 24, 2012, the Western Washington
			 University Vikings defeated the University of Montevallo Falcons by a score of
			 72 to 65, in the NCAA Division II championship game, giving the Vikings their
			 first Championship win in program history;
		Whereas the Western Washington University Vikings entered
			 the Elite Eight tournament in Highland Heights, Kentucky, on March 21, 2012,
			 and defeated the Midwestern State University Mustangs by a score of 64 to 63 in
			 the Quarterfinals;
		Whereas on March 22, 2012, Western Washington University
			 defeated the Stonehill College Skyhawks in the Semifinals of the Elite Eight by
			 a score of 71 to 66;
		Whereas the Western Washington University men’s basketball
			 team and their coach, Brad Jackson, deserve an immense amount of respect and
			 credit for their resolve and triumph in the NCAA Division II
			 championship;
		Whereas Brad Jackson’s dedication as the team’s coach for
			 27 years, the longest tenure in school history, is admirable and worthy of
			 praise; and
		Whereas Western Washington University has defeated its
			 opponents and the odds to win a national title: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates Western Washington University for winning the Division II NCAA
			 men’s basketball championship, the first win in school history.
		
